Exhibit 99.1 Press Release Exar Corporation Announces Fiscal 2017 Second Quarter Financial Results Fremont, CA – November 2, 2016 - Exar Corporation (NYSE: EXAR) a leading supplier of analog mixed-signal application specific technology solutions serving the Industrial, Infrastructure, Automotive, and Audio/Video markets, today announced financial results for the Company's fiscal year 2017 second quarter, which ended on October 2, 2016. Unless otherwise indicated, all non-GAAP financial results exclude the financial results of the iML Display business which the Company is in the process of divesting, and are presented in the GAAP results as discontinued operations. Fiscal 2017 Second Quarter Highlights ● Net sales of $27.6 million, up 2% sequentially ● GAAP gross margin of 47.8% (Non-GAAP gross margin of 51.9%) ● GAAP operating income of $0.1 million (Non-GAAP operating income of $3.7 million) ● GAAP EPS from continuing operations of $0.00 (Non-GAAP EPS of $0.08) ● GAAP EPS from discontinued operations of $0.02 (Non-GAAP EPS of $0.05) ● IML divestiture cleared CFIUS and Taiwan regulatory reviews Ryan Benton, Exar’s Chief Executive Officer, commented, “Exar again delivered solid financial results, with second quarter revenue, Non-GAAP gross margin and EPS from continuing operations all within our guidance range. Revenue increased 2% sequentially, despite going from 14 weeks in the first quarter to the usual 13 weeks in the second quarter. Revenue per week was up 10% sequentially. We had strong execution from Exar’s core business, as non-GAAP EPS from continuing operations came in at $0.08 for the second quarter in a row, despite the one less work week.” Mr. Benton added, “On the deal front, we have made significant progress on the sale of our iML subsidiary to Beijing E-Town Chipone Technology Co., Ltd. The transaction has cleared CFIUS review in the United States and another key regulatory hurdle in Taiwan, and we expect to close the transaction within a few weeks. This transaction is a great example of cross-border cooperation and is a true win-win.” Fiscal 2017 Second Quarter Highlights (Continuing Operations Only) : The following highlights the Company's financial performance on both a GAAP and supplemental non-GAAP basis. The Company provides supplemental information regarding its operating performance on a non-GAAP basis that excludes certain gains, losses, and charges, which either occur relatively infrequently or which management considers to be outside our core operating results. Non-GAAP results are not in accordance with GAAP and may not be comparable to non-GAAP information provided by other companies. Non-GAAP information should be considered a supplement to, not a substitute for, financial statements prepared in accordance with GAAP. A complete reconciliation of GAAP to non-GAAP results is attached to this press release. Exar’s fiscal 2017 first quarter was comprised of fourteen weeks, as opposed to the second quarter, which consisted of the usual thirteen weeks . ● Net Sales o Second quarter net sales of $27.6 million increased $0.5 million, or 2%, from the previous quarter’s $27.1 million. ● Gross Margin o GAAP gross margin of 47.8% decreased from 49.2% reported in the previous quarter. o Non-GAAP gross margin of 51.9% was consistent with 51.8% reported in the previous quarter. ● Operating Expenses o GAAP operating expenses of $13.1 million increased $7.6 million from the previous quarter’s expenses of $5.5 million, which was net of a gain of $9.3 million related to the sale-leaseback of our corporate headquarters. Fiscal 2017 second quarter operating expenses included: ■ Charges of (i) $2.1 million stock-based compensation expense and (ii) $0.4 million mergers and acquisitions costs. o Non-GAAP operating expenses of $10.6 million increased by $0.5 million, or 5% from the previous quarter’s operating expenses of $10.1 million. ● Net Income o GAAP net income of $0.1 million, compared to $7.5 million reported in the previous quarter, which included a gain of $9.3 million related to the sale-leaseback of our corporate headquarters. o Non-GAAP net income of $3.8 million was consistent with the previous quarter’s net income of $3.8 million. ● Earnings Per Share o GAAP diluted earnings per share of $0.00, compared to $0.15 reported in the previous quarter, which included a gain of $9.3 million related to the sale-leaseback of our corporate headquarters. o Non-GAAP diluted earnings per share of $0.08 were consistent with that reported in the previous quarter. Keith Tainsky, Exar’s Chief Financial Officer, stated, “We remain committed to our fundamental goal of delivering predictable operating results and increasing shareholder value. Through the first half of the fiscal year we have had solid earnings. Increasing advanced product sales and expanding the funnel of cost-down activities is a winning recipe for Exar.” Mr. Tainsky continued, “In addition to launching new products for Tier 1 accounts, we will continue to drive the organization and our supply chain to a leaner cost structure. Keeping the pressure on our supply chain will enable our sales team to capitalize and grow our core business.” Fiscal 2017 Third Quarter Guidance: For the fiscal 2017 third quarter ending January 1, 2017, the Company expects results to be as follows: ● Net sales: $27.1 million plus or minus $0.5 million ● GAAP gross margin: 47.5% to 49.5% (Non-GAAP 51.5% to 53.5%) ● GAAP operating expenses: $13.0 million to $13.5 million (Non-GAAP $10.6 million to $11.0 million) ● GAAP EPS: $(0.01) to $0.02 (Non-GAAP $0.06 to $0.08) Conference Call and Prepared Remarks Exar is providing a copy of prepared remarks in conjunction with its press release. These remarks are offered to provide stockholders and analysts with additional time and detail for analyzing results in advance of the Company’s quarterly conference call. The remarks will be available at Exar’s Investor webpage in conjunction with this press release. As previously scheduled, the conference call will begin today, November 2, 2016 at 4:45 p.m. EDT (1:45 p.m. PDT). To access the conference call, please dial (918) 534-8424 or (844) 359-0802. The passcode for the live call is 91970722. In addition, a live webcast will be available on Exar's Investor webpage . An archive of the conference call webcast will be available on Exar's Investor webpage after the conference call's conclusion. About Exar Exar’s mission is to leverage our extensive analog and mixed-signal portfolio, experience and IP to deliver leading-edge application specific technology solutions to target markets where operational excellence and reliability are valued. We service the Industrial, Infrastructure, Automotive, and Audio/Video markets by acting as an extension of the customer’s own technology organization and singularly focusing on exceeding customer expectations. For more information, visit http://www.exar.com . Forward-Looking Statements Safe Harbor Disclosure Except for historical information contained herein, this press release and matters discussed on the conference call contain forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, including statements regarding the sale of the Company’s iML subsidiary to Beijing E-Town Chipone Technology Co., Ltd., including the expected timing of the closing of that transaction, that the Company will continue to drive the organization and its supply chain to a leaner cost structure, the expected impact of keeping the pressure on the Company’s supply chain enabling its sales team to capitalize and grow the Company’s core business and the Company’s financial outlook expectations for the third quarter ending January 1, 2017. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. Therefore, actual outcomes and results may differ materially from what is expressed herein. For a discussion of these risks and uncertainties, the Company urges investors to review in detail the risks and uncertainties and other factors described in its Securities and Exchange Commission (SEC) filings, including, but not limited to, the “Risk Factors”, “Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of our public reports filed with the SEC, including our annual report on Form 10-K filed with the SEC on May 27, 2016 and our Form 10-Q filed with the SEC on August 10, 2016, and available on our Investor webpage and on the SEC website at www.sec.gov . Discussion of Non-GAAP Financial Measures The Company’s non-GAAP measures exclude charges related to stock-based compensation, amortization of acquired intangible assets, impairment charges, initial gain upon closing sale-leaseback of our corporate headquarters, restructuring charges and exit costs which include costs for personnel whose positions have been eliminated as part of a restructuring or are in the process of being eliminated as part of the discontinuation of a product line, severance costs associated with the former CEO, accruals for and proceeds received from dispute resolutions and patent litigation, merger and acquisition and related integration costs, certain income tax benefits and credits, and related income tax effects on certain excluded items. The Company excludes these items primarily because they are significant special expense and gain estimates, which management separates for consideration when evaluating and managing business operations. The Company’s management uses non-GAAP net income and non-GAAP earnings per share to evaluate its current operating results and financial results and to compare them against historical financial results. Additionally, we disclose the non-GAAP measure of free cash flow, which is derived from our net cash provided (used) by operations, less purchases of fixed assets and IP, plus proceeds from the sale of fixed assets and IP. Management believes these non-GAAP measures are useful to investors because they are frequently used by securities analysts, investors and other interested parties in evaluating the Company and provide further clarity on its profitability. Unless otherwise indicated, all non-GAAP financial results exclude the financial results of the iML Display business which the Company is in the process of divesting, and are presented in the GAAP results as discontinued operations. In addition, the Company believes that providing investors with these non-GAAP measurements enhances their ability to compare the Company’s business against that of its competitors who employ and disclose similar non-GAAP measures.However, the manner in which we calculate these non-GAAP financial measures may be different from non-GAAP methods of accounting and reporting used by the Company’s competitors to the extent their non-GAAP measures include or exclude other items.The material limitation associated with the use of the non-GAAP financial measures is that the non-GAAP measures may not reflect the full economic impact of Exar’s activities. Accordingly, investors are cautioned not to place undue reliance on non-GAAP information. The presentation of this additional information should not be considered a substitute for net income or net income per diluted share or other measures prepared in accordance with GAAP. Investors should refer to the reconciliation of Non-GAAP Results to GAAP Results, which is contained in this press release. For more information, visit http://www.exar.com For Press Inquiries Contact: press@exar.com For Investor Relations Contact: Keith Tainsky, CFO Laura Guerrant-Oiye, Investor Relations Phone: (510) 668-7201 Phone: (510) 668-7201 Email: investorrelations@exar.com Email: laura.guerrant@exar.com -Tables follow- Unless otherwise indicated, all financial results presented in the following tables exclude the financial results of the iML Display business which the Company is in the process of divesting, and are presented as discontinued operations. FINANCIAL COMPARISON (In thousands, except per share amounts) (Unaudited) GAAP Results THREE MONTHS ENDED SIX MONTHS ENDED OCTOBER 2, 2016 JULY 3, 2016 SEPTEMBER 27, 2015 OCTOBER 2, 2016 SEPTEMBER 27, 2015 Industrial $ 19,042 69 % $ 18,436 67 % $ 17,134 75 % $ 37,478 69 % $ 36,599 71 % Infrastructure 5,065 18 % 5,596 21 % 2,224 10 % 10,661 19 % 6,698 13 % Audio/Video 1,840 7 % 1,852 7 % 2,022 9 % 3,692 7 % 3,962 8 % Automotive 961 3 % 779 3 % 859 4 % 1,740 3 % 1,805 4 % Other 693 3 % 473 2 % 516 2 % 1,166 2 % 1,874 4 % Net Sales $ 27,601 % $ 27,136 % $ 22,755 % $ 54,737 % $ 50,938 % Gross Profit $ 13,193 48 % $ 13,362 49 % $ 8,553 38 % $ 26,555 49 % $ 21,431 42 % Operating Expenses $ 13,112 48 % $ 5,492 20 % $ 13,984 61 % $ 18,604 34 % $ 29,933 59 % Income (loss) from operations $ 81 0 % $ 7,870 29 % $ ) -24 % $ 7,951 15 % $ ) -17 % Net income (loss) from continuing operations $ 83 0 % $ 7,543 28 % $ ) -9 % $ 7,626 14 % $ ) -9 % Net income (loss) per share from continuing operations Basic $ 0.00 $ 0.15 $ ) $ 0.15 $ ) Diluted $ 0.00 $ 0.15 $ ) $ 0.15 $ ) Non-GAAP Results THREE MONTHS ENDED SIX MONTHS ENDED OCTOBER 2, 2016 JULY 3, 2016 SEPTEMBER 27, 2015 OCTOBER 2, 2016 SEPTEMBER 27, 2015 Gross Profit $ 14,331 52 % $ 14,070 52 % $ 8,498 37 % $ 28,401 52 % $ 22,070 43 % Operating Expenses $ 10,605 38 % $ 10,087 37 % $ 11,642 51 % $ 20,692 38 % $ 24,030 47 % Income from operations $ 3,726 13 % $ 3,983 15 % $ ) -14 % $ 7,709 14 % $ ) -4 % Net income (loss) from continuing operations $ 3,839 14 % $ 3,798 14 % $ ) -14 % $ 7,637 14 % $ ) -4 % Net income (loss) per share from continuing operations Basic $ 0.08 $ 0.08 $ ) $ 0.16 $ ) Diluted $ 0.08 $ 0.08 $ ) $ 0.15 $ ) EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED OCTOBER 2, JULY 3, SEPTEMBER 27, OCTOBER 2, SEPTEMBER 27, Net sales $ 20,400 $ 19,636 $ 14,050 $ 40,036 $ 30,856 Net sales, related party 7,201 7,500 8,705 14,701 20,082 Total net sales 27,601 27,136 22,755 54,737 50,938 Cost of sales: Cost of sales (1) 11,008 10,411 10,430 21,419 20,206 Cost of sales, related party 2,581 2,769 3,906 5,350 8,822 Restructuring charges and exit costs 225 - 740 225 740 Proceeds from legal settlement - - ) - ) Amortization of purchased intangible assets 594 594 626 1,188 1,239 Total cost of sales 14,408 13,774 14,202 28,182 29,507 Gross profit 13,193 13,362 8,553 26,555 21,431 Operating expenses: % Research and development (2) 4,945 4,931 5,844 9,876 12,273 Selling, general and administrative (3) 7,752 6,564 7,163 14,316 14,909 Restructuring charges and exit costs - 923 977 923 2,207 Merger and acquisition costs 415 855 - 1,270 544 Impairment of design tools - 1,519 - 1,519 - Gain on disposal of property - ) - ) - Total operating expenses 13,112 5,492 13,984 18,604 29,933 Income (loss) from operations 81 7,870 ) 7,951 ) Other income and expense, net: Interest income and other, net 85 2 ) 87 ) Interest expense and other, net ) Total other income (expense), net 56 ) ) 20 ) Income (loss) before income taxes 137 7,834 ) 7,971 ) Provision for (benefit from) income taxes 54 291 ) 345 ) Net income (loss) from continuing operations 83 7,543 ) 7,626 ) Net income (loss) from discontinued operations 925 1,397 ) 2,322 ) Net income (loss) $ 1,008 $ 8,940 $ ) $ 9,948 $ ) Income (loss) per share — basic From continuing operations $ 0.00 $ 0.15 $ ) $ 0.15 $ ) From discontinued operations 0.02 0.03 ) 0.05 ) Income (loss) per share — basic $ 0.02 $ 0.18 $ ) $ 0.20 $ ) Income (loss) per share — diluted From continuing operations $ 0.00 $ 0.15 $ ) $ 0.15 $ ) From discontinued operations 0.02 0.03 ) 0.05 ) Income (loss) per share — diluted $ 0.02 $ 0.18 $ ) $ 0.20 $ ) Shares used in the computation of net income (loss) per share: Basic 49,614 48,680 48,121 49,129 48,024 Diluted 50,434 49,058 48,121 49,661 48,024 Stock-based compensation included in cost of sales $ 301 $ 114 $ 79 $ 415 $ 159 Stock-based compensation included in R&D 524 246 98 770 392 Stock-based compensation included in SG&A 1,579 733 1,099 2,312 2,448 EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) OCTOBER 2, JULY 3, MARCH 27, ASSETS Current assets: Cash and cash equivalents $ 96,382 $ 85,276 $ 55,070 Accounts receivable, net 15,693 15,539 16,130 Accounts receivable, related party, net 3,184 3,184 3,247 Inventories 23,245 22,104 20,807 Other current assets 2,000 2,179 1,922 Assets held for sale 89,745 92,688 93,911 Total current assets 230,249 220,970 191,087 Property, plant and equipment, net 4,984 5,159 20,299 Goodwill 31,613 31,613 31,613 Intangible assets, net 10,307 11,012 11,735 Other non-current assets 972 1,006 639 Total assets $ 278,125 $ 269,760 $ 255,373 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 7,200 $ 11,312 $ 11,258 Accrued compensation and related benefits 2,839 2,273 2,984 Deferred income and allowances on sales to distributors 3,017 3,213 3,053 Deferred income and allowances on sales to distributors, related party 3,357 5,885 4,683 Other current liabilities 11,800 12,299 10,669 Liabilities held for sale 7,376 2,479 3,470 Total current liabilities 35,589 37,461 36,117 Long-term lease financing obligations 428 856 1,285 Other non-current obligations 4,094 4,314 3,422 Total liabilities 40,111 42,631 40,824 Stockholders' equity 238,014 227,129 214,549 Total liabilities and stockholders' equity $ 278,125 $ 269,760 $ 255,373 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED OCTOBER 2, 2016 Gross Margin Oper. Expenses Oper. Income Net Income from Cont. Operations Oper. Income from Disc. Operations Net Income from Disc. Operations Net Income GAAP amount $ 13,193 $ 13,112 $ 81 $ 83 $ 1,034 $ 925 $ 1,008 Adjustments to GAAP amounts: Amortization of purchased intangible assets 594 ) 702 702 - - 702 Restructuring charges and other non-GAAP exit costs, net 243 - 243 243 - - 243 Stock-based compensation 301 ) 2,404 2,404 761 761 3,165 Merger and acquisition costs - ) 415 415 - - 415 Transition service and retention charges for disposal group - ) 279 279 965 965 1,244 Impairment of design tools - Gain on disposal of property - 398 ) ) - - ) Income tax effects - - - 111 - 112 223 Non-GAAP amount $ 14,331 $ 10,605 $ 3,726 $ 3,839 $ 2,760 $ 2,763 $ 6,602 % of revenue % N/A Non-GAAP net income per share $ 0.08 $ 0.05 Shares used in the computation of Non-GAAP net income per share 51,165 51,165 THREE MONTHS ENDED JULY 3, 2016 Gross Margin Oper. Expenses Oper. Income Net Income from Cont. Operations Oper. Income from Disc. Operations Net Income from Disc. Operations Net Income GAAP amount $ 13,362 $ 5,492 $ 7,870 $ 7,543 $ 1,493 $ 1,397 $ 8,940 Adjustments to GAAP amounts: Amortization of purchased intangible assets 594 ) 719 719 1,806 1,806 2,525 Restructuring charges and other non-GAAP exit costs, net - ) 923 923 109 109 1,032 Stock-based compensation 114 ) 1,093 1,093 ) ) 1,041 Merger and acquisition costs - ) 855 855 - - 855 Transition service for disposal group - ) 304 304 - - 304 Impairment of design tools - ) 1,519 1,519 - - 1,519 Gain on disposal of property - 9,300 ) ) - - ) Income tax effects - - - 142 - 160 302 Non-GAAP amount $ 14,070 $ 10,087 $ 3,983 $ 3,798 $ 3,356 $ 3,420 $ 7,218 % of revenue % N/A Non-GAAP net income per share $ 0.08 $ 0.07 Shares used in the computation of Non-GAAP net income per share 49,281 49,281 THREE MONTHS ENDED SEPTEMBER 27, 2015 Gross Margin Oper. Expenses Oper. Income (Expense) Net Income (Loss) from Cont. Operations Oper. Income from Disc. Operations Net Income (Loss) from Disc. Operations Net Income (Loss) GAAP amount $ 8,553 $ 13,984 $ ) $ ) $ 180 $ ) $ ) Adjustments to GAAP amounts: Amortization of purchased intangible assets 626 ) 751 751 2,650 2,650 3,401 Restructuring charges and other non-GAAP exit costs, net 740 ) 1,717 1,717 339 339 2,056 Stock-based compensation 79 ) 1,276 1,276 176 176 1,452 Proceeds from legal settlement ) - ) ) 201 201 ) Merger and acquisition costs - ) 43 43 - - 43 Income tax effects - - - ) - 2,229 ) Non-GAAP amount $ 8,498 $ 11,642 $ ) $ ) $ 3,546 $ 3,488 $ 268 % of revenue % % -13.8 % -14.2 % N/A Non-GAAP net income (loss) per share $ ) $ 0.07 Shares used in the computation of Non-GAAP net income (loss) per share 48,121 49,172 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) SIX MONTHS ENDED OCTOBER 2, 2016 Gross Margin Oper. Expenses Oper. Income Net Income from Cont. Operations Oper. Income from Disc. Operations Net Income from Disc. Operations Net Income GAAP amount $ 26,555 $ 18,604 $ 7,951 $ 7,626 $ 2,527 $ 2,322 $ 9,948 Adjustments to GAAP amounts: Amortization of purchased intangible assets 1,188 ) 1,421 1,421 1,806 1,806 3,227 Restructuring charges and other non-GAAP exit costs, net 243 ) 1,166 1,166 109 109 1,275 Stock-based compensation 415 ) 3,497 3,497 709 709 4,206 Merger and acquisition costs - ) 1,270 1,270 - - 1,270 Transition service and retention charges for disposal group - ) 583 583 965 965 1,548 Impairment of design tools - ) 1,519 1,519 - - 1,519 Gain on disposal of property - 9,698 ) ) - - ) Income tax effects - - - 253 - 272 525 Non-GAAP amount $ 28,401 $ 20,692 $ 7,709 $ 7,637 $ 6,116 $ 6,183 $ 13,820 % of revenue % N/A Non-GAAP net income per share $ 0.15 $ 0.12 Shares used in the computation of Non-GAAP net income per share 50,323 50,323 SIX MONTHS ENDED SEPTEMBER 27, 2015 Gross Margin Oper. Expenses Oper. Income (Expense) Net Income (Loss) from Cont. Operations Oper. Income from Disc. Operations Net Income (Loss) from Disc. Operations Net Income (Loss) GAAP amount $ 21,431 $ 29,933 $ ) $ ) $ 912 $ ) $ ) Adjustments to GAAP amounts: Amortization of purchased intangible assets 1,239 ) 1,508 1,508 5,259 5,259 6,767 Restructuring charges and other non-GAAP exit costs, net 740 ) 2,948 2,948 745 745 3,693 Stock-based compensation 160 ) 2,999 2,999 390 390 3,389 Proceeds from legal settlement ) - ) ) 201 201 ) Merger and acquisition costs - ) 587 587 124 124 711 Income tax effects - - - ) - 3,033 ) Non-GAAP amount $ 22,070 $ 24,030 $ ) $ ) $ 7,631 $ 7,489 $ 5,346 % of revenue % % -3.8 % -4.2 % N/A Non-GAAP (loss) net income per share $ ) $ 0.15 Shares used in the computation of Non-GAAP net income (loss) per share 48,024 49,661 ###
